Citation Nr: 1622328	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-35 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a left ear disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from July 2003 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for a left ear disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to service connection for left ear hearing loss be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

During the October 2015 hearing, the Veteran testified on the record that he wished to withdraw the issue of entitlement to service connection for left ear hearing loss.  See October 2015 Board Hearing Transcript, page 2.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for left ear hearing loss is dismissed.


REMAND

The Veteran was provided with a VA examination in connection with his claim in May 2011.  During the examination, the examiner did not diagnose a left ear disorder.  The examiner stated that the etiology of the Veteran's left ear condition was unknown, and she could not provide an opinion without resorting to speculation.  However, the examiner added that certain examination findings were suggestive of superior semicircular canal dehiscence (SSCD), and she recommended that a CT scan be conducted.  The Board finds that the examiner's recommendation for the Veteran to be evaluated through a CT scan raises the question of whether a sufficient foundation exists for her conclusion as it is unclear whether the examiner exhausted reasonable efforts of further testing and research that could lead to a more definite opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The Board acknowledges that the recommended CT scan was apparently conducted by VA in August 2013, and no evidence of SSCD was found.  However, the Veteran's representative contends that additional testing, to include an auditory brainstem response (ABR) and electrocochleography (ECoG), is warranted in this case.  The Board is unable to draw its own conclusions regarding the necessity of these tests.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   Based on the foregoing, the Board finds that a remand is necessary to obtain an additional VA examination and medical opinion.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ear disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the VA Ann Arbor Healthcare System and the Battle Creek VA Medical Center dated since October 2013.

2.  After the preceding development in paragraph 1 is completed, schedule the Veteran for a VA examination with an otolaryngologist to determine the nature and etiology of any left ear disorder that is present.  

If possible, the examiner must conduct an auditory brainstem response (ABR) test.  An electrocochleography (ECoG) test must also be conducted if the examiner obtains the appropriate consent from the Veteran.  Any additional studies, tests, and evaluations deemed necessary by the examiner should be performed. If any of these tests cannot be conducted, a full explanation as to the reason must be provided.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first indicate if there is any current left ear disorder.

For each diagnosed left ear disorder, the examiner must opine as to whether it is at likely as not (a 50 percent or greater probability) that such disorder is related to, or had its onset during, the Veteran's active service.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


